Case 1:20-mc-00212-AJN Document 38-9 Filed 06/26/20 Page 1 of 2




                      EXHIBIT 9
View Details - Organisations and Business Names                            https://connectonline.asic.gov.au/RegistrySearch/faces/landing/SearchRe...
                          Case 1:20-mc-00212-AJN Document 38-9 Filed 06/26/20 Page 2 of 2


                                                                                                                              Search AS
                                                                                                                  Within:      Select

                                                                                                                      For:     Name or Num
              Search company and other registers          Search business names register      Search SMSF auditor register

              Check Name Availability       Professional Registers   Information Brokers




           View Details                                                                                                 A                  H


                                                                                                                                           H


              RIO TINTO LIMITED ACN 004 458 404




                    Company Summary

                                                Name: RIO TINTO LIMITED
                                                  ACN: 004 458 404
                                                  ABN: 96 004 458 404
                           Previous state number: C0045537A
                    Previous state of registration: Victoria
                                 Registration date: 17/12/1959
                                 Next review date: 30/09/2020
                                  Former name(s): CRA LIMITED, CONZINC RIOTINTO OF AUSTRALIA LIMITED, THE RIO TINTO MININ
                                                  COMPANY OF AUSTRALIA LIMITED, THE RIO TINTO MINING COMPANY OF AUSTRA
                                                  LIMITED

                                               Status: Registered
                                                  Type: Australian Public Company, Limited By Shares
                      Locality of registered office: MELBOURNE VIC 3000
                                            Regulator: Australian Securities & Investments Commission


                                                                                                                              View Summar



                    Information for purchase


                 Purchased information is delivered online unless specified. Payment by credit card only.    1
                 For more information about ASIC search products, please visit our website.



                  Company extract       1                                                                                      Price


                  Current company information                                                                                      $9.00

                  Current and historical company information                                                                      $17.00




                  Satisfied charges ?                                                                                          Price




1 of 1                                                                                                                            22/06/2020, 09:20
